I am unable to concur in Part II of the divisional opinion. The judgment is reversed on the ground that Instruction 5 was a comment on the evidence and authorized a verdict for defendant without requiring the jury to find that defendant was not negligent in the operation of his automobile after he saw or could have seen deceased in a position of peril. In my opinion, that instruction is not properly subject to either criticism.
In requiring the jury to find that deceased "suddenly ran across the street in front of a moving street car, and toward the left rear side of defendant's automobile, and in so close proximity thereto as to make it impossible for the defendant to prevent his automobile from colliding with the said deceased, by the exercise of the highest degree of care in the operation thereof," the court required the jury to find that defendant was not negligent in any way whatsoever, before it could return a verdict for defendant. The instruction required the jury to find that it was impossible for the defendant to *Page 369 
prevent the accident "by the exercise of the highest degree of care." That certainly meant care in every respect and included care after deceased came into a position of peril, as well as before that.
Defendant had the right to have the jury instructed upon the theory of the accident which his own testimony and that of his witnesses tended to prove. The theory was that the deceased suddenly ran around in front of a street car with head down and in effect butted into defendant's automobile at the left rear fender. If the jury so found the facts and found that it was impossible for defendant to prevent the accident by the exercise of the highest degree of care, it necessarily must have found that deceased at no time was in front of defendant's automobile and was not approaching it from the side in such manner that deceased could or should have seen him and anticipated the collision. The words "impossible to prevent" laid upon defendant a greater burden of responsibility to prevent injuring deceased than the law laid upon him. The law only required defendant to exercise the highest degree of care to avoid injuring the deceased. Under the law he was not required to show that it wasimpossible for him to prevent the accident.
Instruction 1, given at plaintiff's request, submitted the case to the jury solely on the humanitarian doctrine. After telling the jury what facts must be found by it to authorize a verdict for plaintiff that instruction concluded as follows:
"Your verdict must be in favor of the plaintiff and against the defendant, even though you may find from the evidence that said Charles Causey was guilty of negligence in failing to look or listen for vehicles before attempting to cross said Tower Grove Avenue."
The jury was thereby plainly told that contributory negligence on the part of deceased was no defense, if the jury found the other facts outlined in said Instruction 1. Instruction 5 was not in conflict with Instruction 1. At most Instruction 5 amounted to non-direction and not misdirection.
The criticism that Instruction 5 was a comment on the evidence appears in the majority opinion largely as a makeweight. I do not agree that it is justly subject to that criticism. How could the ultimate facts constituting the defendant's defense have been more concretely submitted to the jury than they were in that instruction? Such facts were testified to by defendant and his witnesses and, if true, completely exculpated defendant from the slightest responsibility for the death of the deceased. Defendant was entitled to have those facts submitted to the jury and to have the court tell the jury that, if it so found the facts, it should return a verdict for the defendant.
A careful reading of the record in this case leaves in my mind the firm conviction that the verdict was for the right party and should *Page 370 
not be disturbed, unless we are convinced that error was committed against the plaintiff which was actually prejudicial and influenced the verdict returned. The weight of the testimony was clearly in defendant's favor, although the duty rested upon plaintiff to establish defendant's negligence by the preponderance of the testimony. Only four persons testified to the position and movements of deceased and defendant just preceding and immediately attending the fatal accident. Lowell Sewell placed deceased as standing in the street about twenty feet in front of defendant's approaching automobile, so that the jury could have found from his testimony that defendant could have seen him in time to have avoided striking him. He also testified that he heard no horn. This is the testimony which authorized the submission of the case to the jury. At a former trial, this witness testified that deceased's head struck the automobile on the radiator about "at the crank." At the last trial, he testified that deceased was struck by the left front fender of defendant's automobile. The testimony of defendant's two apparently disinterested witnesses was in substance that deceased suddenly ran across the street in front of a moving street car and, with head down, ran directly into the left rear fender of defendant's automobile. The testimony of defendant and both his witnesses also tends to show that defendant did not see the deceased before the accident and could not reasonably have been expected to see him before he struck the automobile. With appropriate deference to the weight of the evidence, the jury very properly accepted the theory of the defense and unanimously returned a verdict to that effect. No sufficient reason for disturbing that verdict appears, and I respectfully dissent from the contrary conclusion reached in the majority opinion. Atwood
and Gentry, JJ., concur herein.